Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-31 are allowed.  The amendment to the claims and drawings filed 8/12/21 overcome the previous objects and rejections.  Furthermore, the closest prior art (US 6,874,501 to ESTETTER and CN 203338649 to GUO) teaches related lung simulation devices (for example, see ESTETTER, FIG. 1-2, ref. 100 and col. 2, lines 39-50, teaching a lung simulator as shown with a housing having an open base and lateral surface (191, 192), an elastic membrane covering the open base of the housing (140), an inflatable sac disposed within the housing (lobe 121a-c), an internal space for containing fluid, the internal space being defined as the spaced between the housing and the inflatable sac and the space between the elastic membrane and the inflatable sac (fig. 1, col. 4, lines 62-66, col. 5, line 6-27, fluid filled in pleural space 193, 194 and thoracic cavities 123, 124); see GUO, disclosing a lung simulation device (paragraph 4, figs 1,3), having a housing space with an apex (fig 1, closed container 1 representing analog chest - conical shape); an internal space for containing fluid between the lungs space and housing (fig 3, paragraph 18, fig 3); and the internal space having dimensions similar to pleural thoracic space of mammalian lungs when inflated (figs 1, 3, paragraphs 4, 5).).    However, ESTETTER fails to disclose the combination of required features including a housing having a shape defined by an apex, […] and a lateral surface that tapers from the open base to the apex; […] the sac being in substantial conformance with the shape of the housing and approximating the shape of the living mammalian lung, when in an inflated state; […] wherein the space for containing fluid has substantially the same dimensions as the anatomical dimensions of an intrapleural space of the living mammalian lung when the inflatable sac is in the inflated state, as recited in claims 1 and 23.  Moreover, GUO fails to disclose the combination of required features including an open base […]; an elastic membrane covering the open base of the housing; […] the internal space being defined as the space between the housing and the inflatable sac and the space between the elastic membrane and the inflatable sac.  Therefore, the application is in condition for allowance.  





/JAMES B HULL/             Primary Examiner, Art Unit 3715